By the Court,

Bronson, J.
When the proceeding is against a non-resident debtor, it must appear that he is indebted on a contract made within this state, or to a creditor residing within it. (2 R. S., 3, § 1.) The papers do not show where the contract was made, nor does it appear that the creditors resided in this state. They may be “forwarders on the Erie canal,” and yet reside in Vermont. Mr. Ide in his affidavit says nothing about the residence of his partners; and he only describes himself as “ of the -city of Troy,” without swearing to his residence. The two witnesses speak of nothing but the residence of the debtors. (§§4, 5.) This is quite too loose. This proceeding is summary, and the statute must be strictly followed. (See Matter of Fitch, 2 Wend., 298; Matter of Hallingshead, 6 id., 553.) The papers presented to the commissioner were not sufficient to confer jurisdiction. .
Proceedings reversed.